COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER


Appellate case name:        Marvinell Harlan v. Texas Workforce Commission, Appeal
                            Tribunal, Hearing Officer J. Koehn, Hearing Officer J.
                            Lawrence, and Commissioners Hope Andrade and Andres
                            Alcantar
Appellate case number:      01-17-00849-CV
Trial court case number:    2015-11049
Trial court:                190th District Court of Harris County

       On August 7, 2018, this Court dismissed the appeal for want of jurisdiction. See
Harlan v. Tex. Workforce Comm’n, No. 01-17-00849-CV, 2018 WL 3737639 (Tex.
App.—Houston [1st Dist.] Aug. 7. 2018, no pet. h.) (mem. op.). A motion for rehearing
was due by August 22, 2018. See TEX. R. APP. P. 49.1. Appellant, Marvinell Harlan, filed
two motions for an extension of time to file a motion for rehearing. The motions were
granted, and a motion for rehearing was due no later than October 12, 2018. See TEX. R.
APP. P. 49.8. Harlan has filed a third motion to extend time, requesting a forty-day
extension to file a motion for rehearing. The motion is granted in part. Appellant’s
motion for rehearing is due to be filed no later than November 12, 2018. No further
extensions will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: October 25, 2018